Name: Commission Directive 83/87/EEC of 21 February 1983 amending the third Directive amending the Annex to Council Directive 77/101/EEC on the marketing of straight feedingstuffs
 Type: Directive
 Subject Matter: agri-foodstuffs;  agricultural activity;  marketing
 Date Published: 1983-03-03

 Avis juridique important|31983L0087Commission Directive 83/87/EEC of 21 February 1983 amending the third Directive amending the Annex to Council Directive 77/101/EEC on the marketing of straight feedingstuffs Official Journal L 056 , 03/03/1983 P. 0031 - 0031 Finnish special edition: Chapter 3 Volume 16 P. 0006 Spanish special edition: Chapter 03 Volume 27 P. 0052 Swedish special edition: Chapter 3 Volume 16 P. 0006 Portuguese special edition Chapter 03 Volume 27 P. 0052 *****COMMISSION DIRECTIVE of 21 February 1983 amending the third Directive amending the Annex to Council Directive 77/101/EEC on the marketing of straight feedingstuffs (83/87/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/101/EEC of 23 November 1976 on the marketing of straight feedingstuffs (1), as last amended by Commission Directive 82/937/EEC (2), and in particular Article 10 thereof, Whereas it is suitable to amend the date laid down by Directive 82/937/EEC, for the application of certain health provisions, in order to enable the Member States to implement the measures concerned before 1 July 1983; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 The text of Article 2, first indent, of Directive 82/937/EEC is hereby replaced by the following: '- Article 1, items 5, 6 (b) and 7, no later than 1 July 1983,'. Article 2 This Directive is addressed to the Member States. Done at Brussels, 21 February 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 32, 3. 2. 1977, p. 1. (2) OJ No L 383, 31. 12. 1982, p. 11.